Citation Nr: 0803692	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-22 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent, prior to December 21, 2005, and in excess of 60 
percent thereafter for a left hemisphere abnormality 
affecting the right lower extremity.

2.  Entitlement to a compensable rating, prior to May 13, 
2005, and in excess of 10 percent thereafter for a left 
hemisphere abnormality affecting the right upper extremity.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to July 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004, February 2005, and January 
2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

In June 2004, the RO held that veteran did not warrant a 
compensable disability rating for his left hemisphere 
abnormality affecting the right upper extremity and he did 
not warrant a disability rating in excess of 10 percent for 
his left hemisphere abnormality affecting the right lower 
extremity.  In February 2005, the RO increased the veteran's 
disability rating to 40 percent for his left hemisphere 
abnormality affecting the right lower extremity.  By means of 
a January 2006 rating decision, the RO held that the 
veteran's left hemisphere abnormality affecting the right 
upper extremity warranted a 10 percent disability rating 
effective May 13, 2005.  Additionally, the RO held that the 
veteran's left hemisphere abnormality affecting the right 
lower extremity warranted a 60 percent disability rating 
effective December 21, 2005.


FINDINGS OF FACT

1.  Prior to and as of December 21, 2005, the veteran's left 
hemisphere abnormality affecting the right lower extremity is 
manifested by decreased range of motion of the right ankle, 
limitation of extension of the right foot, muscle atrophy in 
the right leg, decreased tone, decreased reflexes, 
spasticity, hyperpathia, mild weakness, numbness, and altered 
gait.  There is no evidence of complete paralysis in the 
right lower extremity.

2.  Prior to and as of May 13, 2005, the veteran's service-
connected left hemisphere abnormality affecting the right 
upper extremity is manifested by weakened grip strength, 
pain, mild functional limitation of motion, and diminished 
sensation.  There is no evidence of moderate incomplete 
paralysis of the right upper extremity.

3.  In a March 1990 rating decision, the RO denied 
entitlement to service connection for a back disorder.  The 
veteran was notified of that decision; however, he did not 
appeal.

4.  The veteran subsequently attempted to reopen his claim 
for service connection for a lumbar spine disorder; however, 
by means of a June 2004 rating decision, the RO held that new 
and material evidence had not been submitted to reopen the 
claim.  The veteran duly appealed.

5.  The evidence added to the record since the March 1990 
rating decision is either duplicative or cumulative of 
previously considered evidence or it does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 60 percent, but 
no higher, prior to December 21, 2005, for a left hemisphere 
abnormality affecting the right lower extremity have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2007).

2.  The criteria for a disability rating in excess of 60 
percent for a left hemisphere abnormality affecting the right 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2007).

3.  The criteria for a disability rating of 10 percent, but 
no higher, prior to May 13, 2005, for a left hemisphere 
abnormality affecting the right upper extremity have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.14, 4.71a, 4.124a, Diagnostic Code 8515 (2007).

4.  The criteria for a disability rating in excess of 10 
percent for a left hemisphere abnormality affecting the right 
upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.14, 4.71a, 4.124a, Diagnostic 
Code 8515 (2007).

5.  The March 1990 rating decision holding that service 
connection for a back disorder was not warranted is final.  
38 U.S.C.A. §§ 1131, 7104 (West 2002); 38 C.F.R. § 20.1103 
(2007).

6.  New and material evidence has not been received to reopen 
the claim of service connection for a lumbar spine disorder.  
38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by February 2004, March 2006, April 2006, and 
August 2006 letters, with respect to the claims of 
entitlement to increased disability ratings and of the 
requirement to submit new and material evidence.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the February 2004, March 2006, April 2006, and August 2006 
letters.  As such, the veteran was aware and effectively 
notified of information and evidence needed to substantiate 
and complete his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Because a preponderance of the evidence is against the claims 
of entitlement to a disability rating in excess of 60 percent 
for a left hemisphere abnormality affecting the right lower 
extremity; entitlement to a disability rating in excess of 
10 percent for a left hemisphere abnormality affecting the 
right upper extremity; and whether new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for a lumbar spine disorder, any 
potentially contested issue regarding a downstream element is 
rendered moot.  Again, the veteran is not prejudiced by the 
Board's consideration of the pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in January 2004, prior to 
the adjudication of the matter in June 2004.

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the February 2004, March 2006, April 2006, and August 2006 
letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, Social Security Administration (SSA) 
records, and VA examination reports dated in October 1989, 
October 2004, January 2006, and March 2007.  Notably, the 
veteran has not identified any further outstanding and 
relevant evidence in response to the August 2006 VCAA letter.  
Rather, the veteran submitted in August 2006 and March 2007 
that he did not have any additional information to submit.

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

I.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Moreover, staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, No. 
05-2424 (Vet. App. Nov. 19, 2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Right Lower Extremity

The veteran alleges entitlement to a disability rating in 
excess of 40 percent, prior to December 21, 2005, and in 
excess of 60 percent thereafter for left hemisphere 
abnormality affecting the right lower extremity.  The 
veteran's left hemisphere abnormality affecting the right 
lower extremity has been rated by analogy to paralysis of the 
sciatic nerve under 38 C.F.R. § 4.71a, Diagnostic Code 8520 
(2007).

Under Diagnostic Code 8520, a 40 percent rating is assignable 
for moderately severe paralysis of the sciatic nerve.  A 60 
percent rating may be assigned for incomplete paralysis of 
the sciatic nerve which is severe, with marked muscular 
atrophy.  An 80 percent rating is assignable for complete 
paralysis of the sciatic nerve; the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 
4.71a, Diagnostic Code 8520 (2007).

The Board will initially address whether the veteran warrants 
a disability rating in excess of 40 percent, prior to 
December 21, 2005, for his service-connected veteran's left 
hemisphere abnormality affecting the right lower extremity.  
In that respect, prior to December 21, 2005, the medical 
evidence of record includes VA treatment records and an 
October 2004 VA examination report.  

A September 2004 neurology consultation report documents 
decreased range of motion in the right ankle and limitation 
of extension of the right foot.  Bulk of the right leg, to 
include the thigh and calf, was smaller than the left leg.  
Additionally, tone was decreased and there was an element of 
spasticity.  The examiner indicated that there was probable 
hyperpathia to warm and cold sensation.  Upon VA examination 
in October 2004, the right lower extremity demonstrated 
muscle atrophy and mild weakness.  There was spasticity.  His 
gait had a distinct limp and was very slow.  The veteran was 
diagnosed as having right lower extremity numbness, atrophy 
with weakness, spasticity, and morning leg myoclonus.  

In February 2005, lower body flexibility was decreased, 
particularly in bending and squatting.  Overall endurance was 
fair.  Sitting tolerance was adequate; however, standing 
tolerance appeared decreased.  In May 2005, right lower 
extremity muscular atrophy was noted in the right thigh, 
right leg, and right foot.  Active range of motion was within 
functional limits.  Motor strength was 3-4/5.  Deep tendon 
reflex testing demonstrated that knee jerk was 3+ and ankle 
jerk was 2+.  Touch and pinprick sensation was intact.  The 
veteran ambulated with a hemiplegic gait with circumduction 
in the right hip and slight plantar flexion in the ankle.  In 
June 2005, the veteran ambulated with a slight hemiparetic 
gait.  An element of spasticity was noted in the right lower 
extremity with very brisk reflexes.  A few beats of clonus 
were noted in the right ankle.  

In light of the aforementioned findings of decreased range of 
motion of the right ankle, limitation of extension of the 
right foot, muscle atrophy in the right leg, decreased tone, 
diminished reflexes, spasticity, probable hyperpathia, mild 
weakness, numbness, and altered gait, the Board finds that a 
disability rating of 60 percent, but no higher, is warranted 
for the veteran's left hemisphere abnormality affecting the 
right lower extremity, prior to December 21, 2005.  Upon 
review of the entire record, the Board finds that a 
disability rating in excess of 60 percent is not warranted 
for any period during this appeal.

On December 21, 2005, a neurology follow-up report indicated 
that there was an element of spasticity in the lower 
extremities with very brisk reflexes, some spreading, and a 
slightly wide based gait.  There were a few beats of clonus 
in the right ankle.  The veteran was diagnosed as having 
post-operative spastic paraparesis.  The examiner opined that 
the veteran was completely unemployable due to his 
difficulties ambulating and his inability to stand for long 
periods of time.  The veteran was quite unstable and his pain 
was intermittent from spasticity.  It was unreasonable for 
the veteran to be considered for any permanent job where he 
would have to sit or stand for a prolonged period of time.  
Additionally, it would be unsafe for the veteran to lift 
anything repetitively.  

In January 2006, the veteran was afforded an additional VA 
examination.  At that time, his gait was spastic and 
hemiparetic with circumduction.  The right calf and thigh 
were trophic; they were two inches smaller than in the left 
leg.  There was spasticity and clonus in the right ankle.  
Strength was 4/5 in the hamstring and foot flexors.  

As noted, the veteran has demonstrated limitation of motion 
in the right leg and foot as well as muscle atrophy such as 
to warrant a disability rating of 60 percent, prior to and as 
of December 21, 2005.  The next available schedular rating of 
80 percent is not warranted because the veteran's right lower 
extremity disability is not characterized by complete 
paralysis of the sciatic nerve.  There is no indication that 
the veteran's right foot dangles and/or drops and the veteran 
has exhibited active movement of the muscles below the knee.  
For the reasons set forth above, the veteran is entitled to a 
disability rating of 60 percent, prior to December 21, 2005, 
for his service-connected left hemisphere abnormality 
affecting the right lower extremity.  The Board, however, 
finds that the preponderance of the evidence is against a 
claim of entitlement to a disability rating in excess of 
60 percent for the left hemisphere abnormality affecting the 
right lower extremity and the benefit of the doubt doctrine 
is not for application.  38 U.S.C. § 5107(b) (West 2002); 
Gilbert, 1 Vet. App. at 55 (1990).

Right Upper Extremity

The veteran alleges entitlement to a compensable rating, 
prior to May 13, 2005, and in excess of 10 percent thereafter 
for left hemisphere abnormality affecting the right upper 
extremity.  The veteran's left hemisphere abnormality 
affecting the right upper extremity has been rated by analogy 
to paralysis of the median nerve under 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8515 (2007).  It is noted that the 
veteran is right handed.

Diagnostic Code 8515 provides for a 10 percent evaluation for 
mild incomplete paralysis of the median nerve.  A 30 percent 
is warranted for moderate incomplete paralysis.  A 50 percent 
evaluation is warranted for severe incomplete paralysis.  A 
70 percent evaluation is warranted for complete paralysis of 
the median nerve for the major hand, with the hand inclined 
to the ulnar side with the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, and the thumb in the plane of the 
hand (ape hand); incomplete and defective pronation of the 
hand with the absence of flexion of the index finger, feeble 
flexion of the middle finger, inability to make a fist, and 
index and middle fingers that remain extended; inability to 
flex the distal phalanx of the thumb with defective 
opposition and abduction of the thumb at right angles to the 
palm; weakened flexion of the wrist; and pain with trophic 
disturbances.  38 C.F.R. § 4.124a, DC 8515.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2007).

The Board will initially address whether the veteran is 
entitled to a compensable evaluation, prior to May 13, 2005, 
for his service-connected left hemisphere abnormality 
affecting the right upper extremity.  Prior to May 13, 2005, 
the relevant medical evidence of record includes VA treatment 
records.

In September 2004, a neurology consultation report noted that 
tone, bulk, and strength of the right upper extremity 
appeared normal.  In November 2004, nerve conduction studies 
of the upper extremities revealed mild bilateral carpal 
tunnel syndrome.  In February 2005, upper extremity range of 
motion was within normal functional limits; there was little 
to no deficit.  Hand coordination was within normal limits; 
however, grip strength was diminished, 50 percent below 
normal limits.  

In light of the aforementioned symptoms of mild functional 
limitation of motion and decreased grip strength, the Board 
finds that, prior to May 13, 2005, the veteran's service-
connected left hemisphere abnormality affecting the right 
upper extremity warrants a compensable evaluation of 10 
percent, but no higher, analogous to mild, incomplete 
paralysis of the median nerve.  Additionally, after 
considering the record in its entirety, the Board finds that 
the criteria for a rating in excess of 10 percent have not 
been met for any period during this appeal.  

On May 13, 2005, the veteran's right upper extremity 
demonstrated active range of motion and motor strength within 
functional limits in all joints.  Handgrip strength was by 
the dynamometer 50 lbs x 3.  In December 2005, a VA treatment 
provider determined that the veteran was unemployable and 
indicated that it would be unsafe for him to lift anything 
repetitively.  Upon VA examination in January 2006, 
diminished sensation was noted in the right hand, distally.  
In March 2006, the veteran's VA treatment provider indicated 
that the veteran's condition of right spastic paresis after a 
thoracic tumor resection had deteriorated since he began 
treating the veteran in March 2005 and was not likely to 
improve.  His condition resulted in pain and made the use of 
his hands and arms extremely difficult.  The VA treatment 
provider opined that the veteran was not capable of engaging 
in physical activity; he and should retire from his present 
occupation at the U.S. Post Office; and should not attempt 
any other type of occupation.

A review of the aforementioned medical evidence reveals that 
the veteran's left hemisphere abnormality affecting the right 
upper extremity results in pain, decreased sensation, and 
diminished grip strength.  Although the veteran has been held 
to exhibit range of motion with functional limits, he has not 
exhibited full range of motion.  After considering the record 
in its entirety, the Board finds that the aforementioned 
symptoms are consistent with a 10 percent disability 
evaluation, prior to May 13, 2005.  The Board, however, finds 
that symptoms of moderate incomplete paralysis of the median 
nerve have not been shown, such as to warrant next available 
schedular rating of 30 percent.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to a disability rating in excess of 10 percent 
for a left hemisphere abnormality affecting the right upper 
extremity and the benefit of the doubt doctrine is not for 
application.  38 U.S.C. § 5107(b) (West 2002); Gilbert, 1 
Vet. App. at 55 (1990).

Extrachedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has considered whether 
an extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1) is warranted for the veteran's service-
connected left hemisphere abnormality affecting the right 
lower extremity and his left hemisphere abnormality affecting 
the right upper extremity.  In the instant case, however, the 
veteran is in receipt of a total disability rating based upon 
individual unemployability due to his service-connected left 
hemisphere abnormalities affecting the right lower extremity 
and the right upper extremity.  Accordingly, referral for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell, 9 Vet. App. at 239; Shipwash v. 
Brown, 8 Vet. App. at 227.

II.  New and Material 

Lumbar Spine

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2007).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

A veteran is considered to have been in sound condition when 
examined and accepted into service, except as to defects, 
infirmities, or disorders noted at entrance, or where clear 
and unmistakable evidence demonstrates that an injury or 
disease existed before service.  38 U.S.C.A. § 1132; 
38 C.F.R. § 3.304(b).  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b).  

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

In a rating decision dated in March 1990 service connection 
for a lumbar spine disorder was denied on the basis that 
there was no evidence that the veteran's pre-existing 
scoliosis was aggravated during his period of service.  At 
that time, the medical evidence of record included the 
veteran's service medical records, an October 1989 VA 
examination report, and post-service VA treatment records.

Prior to the veteran's entry into service, a January 1981 
enlistment examination noted scoliosis of the spine.  Service 
medical records, however, are absent any complaints of or 
treatment for a chronic back disorder.  Additionally, 
clinical evaluation of the spine, upon separation in July 
1989, was within normal limits.  Furthermore, the veteran 
denied any recurrent back pain.  

Post-service, in October 1989, the veteran was afforded a VA 
examination.  The veteran denied any history of significant 
back trauma.  Physical examination revealed a scoliotic curve 
convex to the left.  X-rays demonstrated no significant 
radiographic abnormality.  The veteran was diagnosed as 
having lumbar spine scoliosis.  No functional deficits were 
attributed to the veteran's scoliosis.

In March 1990, the RO denied entitlement to service 
connection for a back disorder because the veteran's 
scoliosis had existed prior to his entry into service and 
there was no evidence that his condition had sustained any 
aggravation during service.  Additionally, service medical 
records failed to demonstrate any chronic low back pain 
during service.  The March 1990 rating decision is final and 
not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2007).

In January 2004, the veteran filed an application to reopen 
his claim of service connection for a lumbar spine disorder.  
As noted, a final prior decision may be reopened and the 
disposition reviewed if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
As noted, the evidence associated with the claims folder at 
the time of the March 1990 rating decision the veteran's 
service medical records, an October 1989 VA examination 
report, and post-service VA treatment records.  

The additional evidence received since the last final 
decision in March 1990 includes VA treatment records and an 
October 2004 VA examination. VA treatment records, associated 
with the claims folder as of the March 1990 rating decision, 
fail to demonstrate complaints of or treatment for a chronic 
lumbar spine disorder.  Furthermore, an MRI of the lumbar 
spine dated in October 2004 was normal.  Accordingly, the 
additional evidence of record does not demonstrate that the 
veteran's pre-existing scoliosis was aggravated during 
service.  Rather, the additional medical evidence of record 
is absent complaints or a diagnosis of a current chronic 
lumbar spine disorder.  In June 2004, the RO held that new 
and material evidence had not been presented to reopen the 
claim for service connection for a lumbar spine disorder.

In summary, the Board finds that the additional evidence 
submitted by the veteran or otherwise associated with the 
claims folder since the last final March 1990 rating decision 
is either duplicative or cumulative of previously considered 
evidence or it does not raise a reasonable possibility of 
substantiating the claim.  Again, no probative evidence has 
been received that demonstrates that the veteran's pre-
existing scoliosis suffered a permanent aggravation due to 
active service.  The Board concludes that new and material 
evidence has not been submitted and the claim of service 
connection for a lumbar spine disorder is not reopened.  
38 C.F.R. § 3.156(a).









	(CONTINUED ON NEXT PAGE)




ORDER

Prior to December 21, 2005, a disability rating of 60 
percent, but no higher, for a left hemisphere abnormality 
affecting the right lower extremity is granted.

Entitlement to a disability rating in excess of 60 percent 
for a left hemisphere abnormality affecting the right lower 
extremity is denied.

Prior to May 13, 2005, a disability rating of 10 percent, but 
no higher, for a left hemisphere abnormality affecting the 
right upper extremity is granted.

Entitlement to a disability rating in excess of 10 percent 
for a left hemisphere abnormality affecting the right upper 
extremity is denied.

New and material evidence has not been presented to reopen 
the claim of service connection for a lumbar spine disorder.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


